



COURT OF APPEAL FOR ONTARIO

CITATION: Georgina (Town) v. Blanchard, 2020
    ONCA 232

DATE: 20200319

DOCKET: M51084
    & M51235 (C67197); M51169; M51229 (C66908; C67197; C67422)

Feldman, Lauwers and Hourigan JJ.A.

DOCKET:
    M51084 (C67197)

BETWEEN

The
    Corporation of the Town of Georgina

Moving Party

and

Marvin Blanchard and 1124123
    Ontario Limited

Responding Parties

DOCKET:
    M51235 (C67197)

AND BETWEEN

The Corporation of the Town of
    Georgina

Moving Party

and

Marvin Blanchard and 1124123
    Ontario Limited

Responding Parties

DOCKET:
    M51169; M51229 (C66908; C67197; C67422)

AND BETWEEN

Grand Chief White Buffalo Eagle
    (a.k.a. Al Baldwin)

Moving Party

and

Her Majesty the Queen

Responding Party

and

The Corporation of the Town of
    Georgina

Responding Party

and

Rod Phillips, Doug Downey, Dean
    Eastman, Deon Cousins, and Jeff Quann (in their personal capacities)

Responding Parties

Spirit Warrior (a.k.a. Glenn Bogue), appearing
    as spokesperson for the moving party, Grand Chief White Buffalo Eagle (a.k.a. Al
    Baldwin)

Jonathan Davis, appearing in person

Eric Wagner, for the responding
    parties, Rod Phillips, Doug Downey, Dean Eastman, Deon Cousins, and Jeff Quann

John R. Hart, for the responding party,
    the Corporation of the Town of Georgina

Dan Luxat, for the responding party,
    Attorney General of Canada

Kisha Chatterjee, for the responding
    party, Attorney General of Ontario

Heard: February 28, 2020

REASONS FOR DECISION

[1]

Three matters were heard before the panel
    following the order of Thorburn J.A. dated January 27, 2020. A typed
    transcription of that order is attached as an Appendix to these reasons.

[2]

The first matter concerns the appeal of an
    endorsement by Casullo J., dated June 20, 2019, in
Blanchard v. Georgina (Town)
(the 
Georgina
appeal). As part of this matter, the panel considered
    two motions. The first was a motion to review the order of Roberts J.A. dated
    November 28, 2019, ordering the appellant to pay security for costs of the
    appeal. The second was an
ex parte

motion by the Town of Georgina
    to dismiss the appeal for failure to pay the security for costs.

[3]

The second matter arose in the proposed appeal
    of
Grand Chief v. Phillips et al
(the 
Grand Chief v. Phillips
matter). That claim was dismissed and Thorburn J.A. denied an extension of
    time to file a notice of appeal on January 27, 2020, in a separate endorsement
    from the endorsement reproduced in the Appendix.

[4]

The third matter was a review of the order of
    Thorburn J.A., reproduced in the Appendix.

[5]

The panel first dealt with two preliminary
    issues: the request by the Grand Chief for an adjournment and the ability of Spirit
    Warrior to represent the Grand Chief. In her order reproduced in the Appendix,
    Thorburn J.A. ordered the Grand Chief to retain counsel or a paralegal to
    represent him for the purpose of the panel motions before us. Her order
    specified that counsel could not be Spirit Warrior, known to the Law Society of
    Ontario as Glenn Bogue, as he has been suspended from practice.

[6]

The Grand Chief requested an adjournment for
    health reasons. The request was opposed by Georgina. Spirit Warrior advised
    that he sought to act as spokesperson for the Grand Chief as his authorized
    representative, and not in the capacity of a lawyer. He further advised that Mr.
    Davis, who also signed the counsel slip but is not a lawyer, was not authorized
    by the Grand Chief to act as his spokesperson.

[7]

The panel rose to consider the two preliminary
    issues. It denied the request for an adjournment and allowed Spirit Warrior to
    speak for the Grand Chief as his authorized spokesperson but not as counsel.

[8]

The main position asserted on behalf of the
    Grand Chief was that all matters before the court should be stayed pending consultation
    by the Crown on a series of aboriginal land claims said to have been asserted
    by the Grand Chief in respect of a number of areas of Ontario. A related
    position was that the
Georgina
appeal should be consolidated with two
    other appeals in respect of those land claims. The Notices of Appeal in respect
    of those matters have file numbers: C66908 and C67422.

[9]

Spirit Warrior also advised the court that he
    had with him the funds to pay the amount ordered by Roberts J.A. into court as
    security, but only on condition that the court hold those funds pending two
    motions to be brought on behalf of the Grand Chief, one seeking costs against
    Mr. Hart, counsel for Georgina, personally and the other requiring the Crown to
    consult, with a view that the monies paid in would be replaced by monies ordered
    to be paid by other parties on those motions.

[10]

On behalf of Georgina, Mr. Hart submitted that there is no land
    claim outstanding against Georgina, and no basis to stay the order of the
    court. He also submitted that as there had been no timely payment of the amount
    of security for costs into court in accordance with the order of Roberts J.A.,
    and as the proposed conditional payment was not in accordance with the order,
    the appeal should be dismissed.

[11]

Apart from the order of Casullo J. in the
Georgina
appeal, all
    counsel for the respondents on the panel motion advised the court that there
    have been no orders of the Superior Court. In the consolidation motion, the
    court is aware of an order of Templeton J. that dismissed a proceeding in the
Grand
    Chief v. Phillips
matter for being frivolous and vexatious pursuant to r.
    2.1.01(1) of the
Rules of Civil Procedure
; an order by Tranmer J. in a
habeas corpus

application by the Grand Chief, with reasons
    reported at 2019 ONSC 2238; and an endorsement by Lacelle J. in a different
habeas

proceeding.

[12]

The court reserved its decisions.

[13]

There is no basis to stay any of the appeals or to consolidate them
    together. The only matters before the court are the
Georgina
appeal
    and the panel review of the order denying an extension of time to appeal the
Grand
    Chief v. Phillips
matter.

[14]

In respect of the
Georgina
appeal, the Grand Chief did not
    argue that the order for security for costs be set aside. The only issue was
    whether it had been complied with. As no payment into court has been made, and the
    proposed payment was on condition only, and not in accordance with the order of
    Roberts J.A., the
Georgina
appeal is dismissed with costs to Georgina fixed
    in the amount of $3000. Inclusive of disbursements and HST.

[15]

In respect of the
Grand Chief v. Phillips
proposed appeal,
    Thorburn J.A. made no error in denying an extension of time to appeal. The
    review of her order is dismissed with costs to the responding parties fixed in
    the amount of $1500. Inclusive of disbursements and HST.

[16]

We note that in respect of both matters, these orders do not affect
    any land claim.

K.
    Feldman J.A.

P.
    Lauwers J.A.

C.W.
    Hourigan J.A.


Appendix

Order
    of Thorburn J.A., dated January 27, 2020

No one is here who is a paralegal or
    lawyer able to assist the appellants and the Grand Chief. As such, the parties
    agree that the review of Justice Roberts order and the
ex parte
motion brought by Georgina, will be heard by a panel on February 28, 2020, on
    the following terms:

1)

The respondents, the Grand Chief, shall retain counsel or a
    paralegal and file material within the usual timeframes and at least 2 weeks
    before the review scheduled for this matter.

2)

Any request[s] for accommodations are to be provided to the Court
    and the parties at least 2 weeks before the hearing so that such requests can
    be considered and accommodated.

3)

The counsel cannot be Spirit Warrior as he has been suspended from
    practicing law by the Law Society of Ontario.

4)

All parties are to appear with their legally appointed
    representatives.

5)

The effect of the adjournment of the
ex parte
order is that
    there is a stay of execution pending the panel review.

6)

The respondents may file their
quo warranto

as part
    of their material.

7)

There is no order to consolidate this proceeding with any other
    proceeding as no representations could be made and it is not apparent on the
    record that there are common issues.

8)

Costs of todays date will be addressed by the panel.


